Case 5:18-cr-00258-EJD Document 800-8 Filed 05/27/21 Page 1 of 7




        Exhibit 8
5/23/2021             Case 5:18-cr-00258-EJD Document
                                                Elizabeth 800-8     Filed
                                                          Holmes – NBC Bay 05/27/21
                                                                           Area     Page 2 of 7




                                                                                                              69º


    TRENDING       AAPI Heritage Month             Billboard Music Awards   CDC Investigating Heart Problem…


    ELIZABETH HOLMES


                                                                   TECHNOLOGY
                                                                   Jurors in Elizabeth Holmes Trial Can Hear Some
                                                                   Evidence About Extravagant Lifestyle as Theranos
                                                                   CEO
                                                                   The judge granted in part Holmes’ motion
                                                                   to exclude evidence referencing her
                                                                   extravagant lifestyle outside of her position
                                                                   as chief executive of the blood-testing
                                                                   start-up.

                                                                   TECHNOLOGY
                                                                   Elizabeth Holmes' Lavish Lifestyle Looms Over
                                                                   Theranos Fraud Case
                                                                   Holmes’ ownership stake in Theranos was
                                                                   valued at up to $4.5 billion. Prosecutors say
                                                                   her spending more than kept pace and she
                                                                   was overtaken by her fame.



                                                                   TECHNOLOGY
                                                                   Accuracy of Theranos Blood Tests at Heart of
                                                                   Elizabeth Holmes' Criminal Case
                                                                   Wednesday’s hearing was the second day
                                                                   of arguments on what evidence can be
                                                                   permitted and excluded from Holmes’
                                                                   criminal fraud trial, which begins on August
                                                                   31.


https://www.nbcbayarea.com/tag/elizabeth-holmes/                                                                      1/6
5/23/2021             Case 5:18-cr-00258-EJD Document
                                                Elizabeth 800-8     Filed
                                                          Holmes – NBC Bay 05/27/21
                                                                           Area     Page 3 of 7

                                                           TECHNOLOGY
                                                           Elizabeth Holmes Back in Court for First Time in 15
                                                           Months, Putting Silicon Valley Culture Under
                                                           Scrutiny
                                                           The hearing featured both sides sparring
                                                           over critical motions, including how the
                                                           culture of Silicon Valley inﬂuenced Holmes’
                                                           behavior as CEO of Theranos


                                                           TECHNOLOGY
                                                           Elizabeth Holmes Trial Pushed to August Following
                                                           Surprise Pregnancy Announcement
                                                           Prosecutors said they were “frustrated” to
                                                           learn recently that Holmes is due to give
                                                           birth in July.




                                                           TECHNOLOGY
                                                           Elizabeth Holmes Trial Likely Delayed Because
                                                           She's Pregnant
                                                           The Theranos founder’s fraud trail has
                                                           already been delayed three times because
                                                           of the Covid-19 pandemic.




                                                           TECHNOLOGY
                                                           Elizabeth Holmes Denies Destroying Evidence in
                                                           Theranos Case
                                                           Prosecutors allege executives at Theranos
                                                           destroyed a database which contained
                                                           three years worth of accuracy and failure
                                                           rates.



                                                           TECHNOLOGY

https://www.nbcbayarea.com/tag/elizabeth-holmes/                                                                 2/6
5/23/2021             Case 5:18-cr-00258-EJD Document
                                                Elizabeth 800-8     Filed
                                                          Holmes – NBC Bay 05/27/21
                                                                           Area     Page 4 of 7
                                                           Elizabeth Holmes Resists Government Efforts to
                                                           Detail Her CEO Lifestyle
                                                           Holmes, a Stanford dropout, had a six-
                                                           ﬁgure salary and a billion dollar stake in
                                                           Theranos until the company shut down in
                                                           2018.



                                                           ELIZABETH HOLMES
                                                           Prosecutors Allege Theranos Fraud Fueled
                                                           Elizabeth Holmes' Lifestyle
                                                           Elizabeth Holmes intended to use Theranos
                                                           “as a tool to better her personal situation,”
                                                           prosecutors wrote in a motion with the
                                                           court Friday night.



                                                           CORONAVIRUS
                                                           Elizabeth Holmes' Trial Delayed as California's
                                                           Covid Cases Surge
                                                           A surge in coronavirus cases in California
                                                           has led to a four-month delay in the
                                                           criminal trial of Elizabeth Holmes, the
                                                           former CEO of health tech ﬁrm Theranos.



                                                           TECHNOLOGY
                                                           Elizabeth Holmes' Trial to Play Out Before Face-
                                                           Masked Jurors in Socially Distanced Courtroom
                                                           The trial is scheduled to begin March 9,
                                                           2021 after being delayed due to the
                                                           pandemic.




                                                           TECHNOLOGY
                                                           Elizabeth Holmes Wants to Block Jurors From
                                                           Hearing About Her Luxurious Lifestyle as Theranos
                                                           CEO
https://www.nbcbayarea.com/tag/elizabeth-holmes/                                                               3/6
5/23/2021             Case 5:18-cr-00258-EJD Document
                                                Elizabeth 800-8     Filed
                                                          Holmes – NBC Bay 05/27/21
                                                                           Area     Page 5 of 7
                                                           Elizabeth Holmes employed personal
                                                           assistants to run her luxury shopping
                                                           sprees, traveled by private jet, stayed at
                                                           exclusive hotels and drove an expensive
                                                           SUV.

                                                           SAN JOSE
                                                           Elizabeth Holmes Back in Court in San Jose
                                                           Elizabeth Holmes, who ran the blood
                                                           testing startup Theranos, was back in court
                                                           Monday in San Jose trying to get fraud and
                                                           conspiracy charges against her thrown out.




                                                           NBC
                                                           Theranos Founder Elizabeth Holmes Appears in
                                                           San Jose Court in Fraud Case
                                                           Once the darling of Silicon Valley, Elizabeth
                                                           Holmes, founder of failed startup Theranos,
                                                           was in court Monday, now a suspected
                                                           felon.



                                                           CALIFORNIA
                                                           Bitcoin for a Starbucks Coffee? The World
                                                           According to Tim Draper
                                                           Third-generation venture capitalist Tim
                                                           Draper isn’t shy about predicting the future
                                                           or thinking out of the box. In fact, he’s
                                                           become accustomed to making headlines
                                                           for his bold outlook on business and life.



                                                           Podcast: The World According to Tim Draper
                                                           Third-generation venture capitalist Tim
                                                           Draper isn’t shy about predicting the future
                                                           or thinking out of the box. In fact, he’s

https://www.nbcbayarea.com/tag/elizabeth-holmes/                                                           4/6
5/23/2021             Case 5:18-cr-00258-EJD Document
                                                Elizabeth 800-8     Filed
                                                          Holmes – NBC Bay 05/27/21
                                                                           Area     Page 6 of 7
                                                           become accustomed to making headlines
                                                           for his bold outlook on business and life.


                                                           NETFLIX
                                                           Redford Says He's Ready for Smaller Onstage Role
                                                           at Sundance
                                                           Hollywood is bundling up and descending
                                                           on Park City, Utah to kick off the 2019
                                                           Sundance Film Festival Thursday.




                                                           CALIFORNIA
                                                           Blood-Testing Startup Theranos to Reportedly
                                                           Close
                                                           The once-heralded blood-testing startup
                                                           Theranos is shutting down, according to a
                                                           media report. Theranos was unable to sell
                                                           itself and is now looking to pay unsecured
                                                           creditors its remaining cash of about $5
                                                           million in the upcoming months, according
                                                           to an email The Wall Street Journal
                                                           obtained that CEO David Taylor sent to
                                                           shareholders. The announcement comes
                                                           nearly three months...

                                                           PRESIDENT
                                                           Theranos Founder Elizabeth Holmes Steps Down
                                                           as CEO; Charged by Feds With Wire Fraud
                                                           Federal prosecutors have indicted
                                                           Elizabeth Holmes on criminal fraud charges
                                                           for allegedly defrauding investors, doctors
                                                           and patients as the head of the once-
                                                           heralded blood-testing startup Theranos.
                                                           The U.S. Attorney’s O ce for the Northern
                                                           District of California said late Friday that
                                                           Holmes and her chief operating o cer
                                                           Ramesh Balwani, are charged with two
                                                           counts conspiracy to commit wire fraud
                                                           and nine...

https://www.nbcbayarea.com/tag/elizabeth-holmes/                                                              5/6
5/23/2021             Case 5:18-cr-00258-EJD Document
                                                Elizabeth 800-8     Filed
                                                          Holmes – NBC Bay 05/27/21
                                                                           Area     Page 7 of 7

                                                                 Theranos CEO Steps Down; Charged With Wire
                                                                 Fraud
                                                                 Federal prosecutors have indicted
                                                                 Elizabeth Holmes on criminal fraud charges
                                                                 for allegedly defrauding investors, doctors
                                                                 and patients as the head of the once-
                                                                 heralded blood-testing startup Theranos.
                                                                 Sam Brock reports.


                                                      SHOW MORE




       SUBMIT TIPS FOR                                                 Send Feedback
                                                                       KNTV Employment Information
       INVESTIGATIONS                                                  FCC Applications
                                                                       Terms of Service
                                                                       Privacy Policy
       NEWSLETTERS                                                     Do Not Sell My Personal Information
                                                                       Advertise with us
       CONNECT WITH US                                                 KNTV Public Inspection File
                                                                       CA Notice
                                                                       AdChoices




       Copyright © 2021 NBCUniversal Media, LLC. All rights reserved




https://www.nbcbayarea.com/tag/elizabeth-holmes/                                                               6/6
